Citation Nr: 0833321	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  06-37 258A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a right leg 
disorder, to include residuals of a right tibia fracture and 
arthritis of the right knee and ankle.

2.  Entitlement to non-service connected pension benefits.  

3.  Entitlement to special monthly pension by reason of being 
in need of the aid and attendance of another person or on 
account of being housebound.  


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The veteran served on active duty from July 1969 to July 
1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  The RO, in pertinent part, 
denied the benefits sought on appeal.

In December 2006, the veteran requested a local hearing with 
a Decision Review Officer.  He subsequently withdrew his 
request later in December 2006.  The RO confirmed the 
withdrawal in February 2007.  As such, there are no 
outstanding hearing requests of record.

The issues on appeal have been recharacterized as they appear 
on the cover page of the instant decision.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  A right leg disorder, to include a tibia fracture, was 
not incurred during the veteran's period of active military 
service; and there is no competent evidence of record of any 
currently diagnosed arthritis of the right knee or ankle.

3.  Service connection is not currently in effect for any 
disability.

4.  The veteran's disabilities are not of sufficient severity 
as to permanently preclude him from engaging in substantially 
gainful employment consistent with his age, education, and 
occupation experience, and they would not render the average 
person incapable of following a substantially gainful 
occupation.

5.  The veteran's non-service connected psoriasis, 
hypertension, high cholesterol, residuals of a right tibia 
fracture, and diabetes mellitus, do not render him unable to 
care for his daily personal needs without assistance from 
others, nor do they render him unable to protect himself from 
the hazards and dangers of daily living on a regular basis.  

6.  The veteran does not have a single permanent disability 
rated as 100 percent disabling, nor does he have a disability 
that substantially confines him to his dwelling, the 
immediate premises, a ward or clinical area of an 
institution.  


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for a right leg condition, to include residuals of a right 
tibia fracture and arthritis of the right knee and ankle, are 
not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2007).

2.  The criteria for entitlement to nonservice-connected 
disability pension benefits have not been met.  38 U.S.C.A. 
§§ 1502, 1521, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.340, 3.342, 4.15-4.17 (2007).

3.  The criteria for entitlement to special monthly pension 
by reason of being in need of the aid and attendance of 
another person or on account of being housebound have not 
been met.  38 U.S.C.A. §§ 1502, 1521, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.351, 3.352 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002), redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The RO issued a VCAA letter to the veteran in April 2006, 
prior to the decision on appeal.  The veteran was notified 
of: the information or evidence necessary to substantiate the 
claims; the necessary information or evidence, if any, the 
claimant was to provide; and the necessary information or 
evidence, if any, the VA will attempt to obtain.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The veteran was 
notified of the evidence necessary to establish a disability 
rating and effective date in April 2006, also prior to the 
decision on appeal.  The veteran indicated in April 2006 and 
May 2006 that he had no additional evidence to submit in 
support of the claims.  

VA has made reasonable efforts to obtain relevant records 
adequately identified by the veteran.  The claims file 
includes the veteran's service medical records, post-service 
private and VA treatment records, a report of VA examination, 
lay statements, and employment information. 

The VCAA provisions have been considered and complied with.  
The veteran was notified and aware of the evidence needed to 
substantiate these claims.  There is no indication that there 
is additional evidence to obtain or additional notice that 
should be provided.  There is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claims, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

I.  Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110; 8 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and arthritis becomes 
manifest to a degree of at least 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The veteran contends that he has a right leg disorder, to 
include residuals of a right tibia fracture and arthritis of 
the right knee and ankle, as a result of active duty service.  
The veteran has set forth no specific contentions with regard 
to service incurrence. 

Having carefully considered the veteran's claim in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claim, and 
the appeal as to this issue will be denied.  In this regard, 
service treatment records are wholly devoid of complaints, 
treatment, or diagnoses of a right leg disorder, to include a 
right tibia fracture or arthritis of the right knee and 
ankle.  In fact, it is clear from the evidence of record that 
the veteran sustained a right tibia fracture in November 
2001, some 30 years after his discharge from active military 
service.  38 C.F.R. § 3.303.  

While a June 5, 2006 VA outpatient treatment record notes 
degenerative joint disease (DJD) of the right ankle and 
subtalar joint, x-rays taken on June 6, 2006 were negative 
for DJD.  They showed the veteran was status post open 
reduction internal fixation (ORIF) of a distal tibial 
fracture, well-healed, without evidence of complication.  

Upon VA examination in July 2006, the examiner noted the 
post-service right tibia fracture.  The veteran was diagnosed 
with status post ORIF of his right tibia. While the veteran 
was initially thought to have some "probable right knee and 
ankle osteoarthritis," this was not confirmed upon x-ray.  
Radiographic reports showed the veteran had disuse 
osteoporosis of the right knee and ankle.  There was no 
significant loss of joint space in the right knee and no 
significant arthropathy of the right ankle.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110; 
see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding 
that interpretation of sections 1110 and 1131 of the statute 
as requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  Such is not 
the case in the instant matter.  The veteran maintains that 
he has chronic right leg pain, to include the knee and ankle; 
however, it is important to point out at this juncture that 
pain is not in and of itself a disability.  See Sanchez-
Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001) 
(absent a disease or injury incurred during service, the 
basic compensation statutes cannot be satisfied).  

While the veteran contends he has a right leg disorder, to 
include residuals of a right tibia fracture and arthritis of 
the right knee and ankle, which has been present since his 
period of active military service and related thereto, his 
statements do not constitute competent evidence of a medical 
diagnosis or nexus opinion.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

The evidence is not in relative equipoise.  Thus, the 
preponderance of the evidence is against the claim; 
therefore, the appeal must be denied.  38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   

 II. Non-Service Connected Pension

The veteran contends that he is entitled to non-service 
connected disability pension benefits.  Specifically, he 
asserts that he is permanently and totally disabled as a 
result of residuals of a right tibia fracture, arthritis of 
the right knee and ankle, hypertension, high cholesterol, and 
psoriasis.  

Non-service-connected pension is payable to any veteran who 
served at least 90 days during a period of war who is 
permanently and totally disabled from disability that is not 
the result of his own willful misconduct.  38 U.S.C.A. § 1521 
(West 2002).  A veteran is considered to be permanently and 
totally disabled if he is suffering from a disability or 
combination of disabilities that are sufficient to prevent 
the average person from following a substantially gainful 
occupation, that is reasonably certain to continue throughout 
his life, or if he is in fact unemployable as a result of 
disability or disabilities that are reasonably certain to 
continue throughout his life.  38 U.S.C.A. § 1502 (West 
2002); Vargas-Gonzalez v. West, 12 Vet. App. 321 (1999).

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2007).  If the minimum schedular evaluation requires 
residuals and the schedule does not provide a no-percent 
evaluation, a no-percent evaluation is assigned when the 
required residuals are not shown.  38 C.F.R. § 4.31 (2007).

Total disability ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 percent rating.  38 C.F.R. 
§ 3.340(a) (2007).  Where the schedular rating is less than 
total, in order to be considered permanently and totally 
disabled the veteran must be unemployable due to one 
disability rated at 60 percent or higher; or two or more 
disabilities with one disability rated at 40 percent or 
higher and the combined rating is 70 percent or higher.  
38 C.F.R. §§ 4.16, 4.17 (2007).

Marginal employment shall not be considered substantially 
gainful employment.  Marginal employment generally shall be 
deemed to exist when a veteran's earned annual income does 
not exceed the amount established by the United States 
Department of Commerce, Bureau of the Census, as the poverty 
threshold for one person.  Marginal employment may be found 
to exist if the veteran is working in a protected 
environment, such as a family business or sheltered workshop; 
or as a self-employed person receiving less than half the 
usual remuneration for that work.  38 C.F.R. §§ 4.16(a), 
4.17(a) (2007). 

Permanence of total disability will be taken to exist when 
such impairment is reasonably certain to continue throughout 
the life of the disabled person.  Diseases and injuries of 
long standing which are actually totally incapacitating will 
be regarded as permanently and totally disabling when the 
probability of permanent improvement under treatment is 
remote.  The age of the disabled person may be considered in 
determining permanence.  38 C.F.R. § 3.340(b) (2007).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for a non-service-connected disability 
pension.  In this regard, as the claim would indicate, 
service connection is not currently in effect for any 
disability.  

In considering the claim for pension purposes, the Board 
finds that the following assigned evaluations are appropriate 
for the non-service connected disorder of record: right tibia 
fracture (claimed as right leg, right knee, and right ankle 
arthritis), 20%; high cholesterol, 0%; hypertension, 10%; 
psoriasis, 10%, and diabetes mellitus, 20%.  A review of the 
evidence of record shows that the percentages assigned are 
appropriate and no higher evaluations would be warranted 
based on the evidence delineated below.  Specifically, there 
has been no evidence of: impairment of the tibia with marked 
knee or ankle disability (Diagnostic Code 5262); 
arteriosclerotic heart disease with a workload of greater 
than 7 METs but not greater than 10 METs resulting in 
dyspnea, fatigue, angina, dizziness, or syncope, or 
continuous medication required thereof (Diagnostic Code 
7005); hypertensive vascular disease with diastolic pressure 
predominantly 110 or more or systolic pressure predominantly 
200 or more (Diagnostic Code 7101); psoriasis of 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected or systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of six weeks or more, but not constantly during the past 12-
month period (Diagnostic Code 7816); or diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities (Diagnostic Code 7913).

The Board finds that the veteran does not have one disability 
rated at 60 percent; or two or more disabilities with one 
disability rated at 40 percent or higher with a combined 
rating of 70 percent or higher.  38 C.F.R. §§ 4.16, 4.17 
(2007).  In addition to not meeting the objective criteria 
listed above, the evidence shows that the veteran is not 
prevented from following substantially gainful employment due 
to disability; therefore, referral for extra-schedular 
consideration is not warranted under 38 C.F.R. § 3.321(b)(2).  

The pertinent evidence includes that the veteran is 
approximately 59 years old, and has a high school diploma, as 
well as two years of technical training.  On VA Form 21-527, 
Income Net Worth and Employment Statement, received in April 
2006, the veteran reported no income.  He indicated that he 
last worked in November 2001.  

Records from the Trident Hospital reveal the veteran 
sustained a right tibia fracture after he fell in the yard.  
The leg was splinted and the veteran was transferred to the 
VA Medical Center in Charleston, South Carolina.  On November 
16, 2001, the veteran underwent an intramedullary nailing of 
the right tibia fracture and a percutaneous internal fixation 
of the posterior malleolus fracture.  Post-operative 
diagnoses were right tibial shaft fracture and right 
posterior malleolus fracture. The veteran was taken to the 
Recovery Room in stable condition.  There were no 
complications.

VA outpatient treatment records dated between 2002 and 2006 
show the veteran was treated for various ailments, to include 
non-insulin-dependent diabetes mellitus (NIDDM), 
hyperlipidemia, hypertension, status post ORIF of the right 
tibia, and psoriasis.   The Board notes that hypertension and 
NIDDM were considered well-controlled.  The veteran failed to 
show for an eye consultation scheduled for August 2002.

VA Form 21-4192, Request for Employment Information in 
Connection with Claim for Disability Benefits, received in 
May 2006, annotated by the veteran shows that he last worked 
in November 2001 because the company relocated to Georgia. 

Statements from JD and SW indicate that the veterans skin 
bled easily if he bumped it on something.  They further note 
the veteran complained of knee and ankle pain and an 
inability to stand too long without swelling of the joints.  

Upon VA examination in July 2006, the veteran complained of 
psoriasis affecting his arms, legs, upper and lower back, 
ears, and scalp.  He indicated that he used Dovonex twice a 
day and steroid cream on weekends with no significant 
improvement.  He denied any activity restrictions.  He did 
complain that his skin bruised and bled easily.  The veteran 
was noted to have been on medication for hypertension for 10 
years.  The veteran denied any ophthalmologic, cardiac, 
renal, or cerebrovascular complications.  

The veteran was currently taken Simvastatin for elevated 
cholesterol with no complications.  The examiner noted the 
right tibia fracture and complaints of knee and ankle pain.  
The veteran denied the use of assistive devices for his knee, 
but used a brace for the right ankle.  He took no medication.  
He said he was unable to walk more than a quarter of a mile 
or work because of pain.  

Physical examination, showed the veteran to be in no acute 
distress.  He walked with a limp and had a brace on the right 
ankle.  Blood pressure was 147/92, 151/94, and 169/99.   
Cardiac examination revealed S1 and S2, no murmur, rub, or 
gallop.  The examiner was unable to actually identify a scar 
from the ORIF.  The knee had 5/5 motor strength with flexion 
and extension.  Range of motion was from zero to 130 degrees 
without pain or diminution on repetitive testing.  His 
hearing was grossly symmetrical.  The veteran had psoriasis 
of the bilateral anterior lower legs (8% total body), 
bilateral arms (3% total body), abdomen (1% total body), and 
back (1% total body).  He also had psoriasis on the ears and 
scalp, approximately 1% total body, which was about 8% 
percent of exposed skin, and his face which was less than 1% 
of total body and about 5% of exposed, thus totaling less 
than 15% of the total body.    

The veteran was diagnosed with psoriasis, hypertension, 
elevated cholesterol, and status post ORIF of his right 
tibia.  The examiner opined there was no reason the veteran 
could not be expected to obtain and maintain gainful 
employment.  

In summary, the evidence shows that the veteran is not shown 
to be prevented from following substantially gainful 
employment due to disability.  The Board finds that the 
veteran's disabilities are not of sufficient severity as to 
permanently preclude him from engaging in substantially 
gainful employment consistent with his age, education, and 
occupation experience, and they would not render the average 
person incapable of following a substantially gainful 
occupation.  For these reasons the Board finds that the 
criteria for a permanent and total disability rating are not 
met, and that the preponderance of the evidence is against 
the claim of entitlement to non-service connected disability 
pension benefits.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

III.  Special Monthly Pension

Under applicable criteria, a veteran of a period of war who 
is permanently and totally disabled, and who is in need of 
regular aid and attendance or is housebound, is entitled to 
increased pension.  38 U.S.C.A. §§ 1502, 1521 (West 2002); 38 
C.F.R. § 3.351(a)(1) (2007).

To establish entitlement to special monthly pension based on 
the need for regular aid and attendance, the veteran must be 
a patient in a nursing home on account of mental or physical 
incapacity; or be blind or so nearly blind as to have 
corrected visual acuity in both eyes of 5/200 or less or 
concentric contraction of the visual field to 5 degrees or 
less; or have a factual need for the regular aid and 
attendance of another person.  See 38 U.S.C.A. §§ 1502, 1521; 
38 C.F.R. § 3.351.

38 C.F.R. § 3.352(a) provides for the following basic 
considerations in determining the need for regular aid and 
attendance of another person: inability of claimant to dress 
or undress himself, or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid (this will 
not include the adjustment of appliances which normal persons 
would be unable to adjust without aid, such as supports, 
belts, lacing at the back, etc.); inability of claimant to 
feed himself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to his 
daily environment.

It is not required that all of the above described disabling 
conditions be found to exist before a favorable rating may be 
made.  The particular personal functions that the claimant is 
unable to perform should be considered in connection with his 
condition as a whole.  It is only necessary that the evidence 
establish that the claimant is so helpless as to need regular 
aid and attendance, not that there is a constant need.  Id.

Determinations that the claimant is so helpless as to be in 
need of regular aid and attendance of another will not be 
based solely on an opinion that his condition is such as 
would require him to be in bed.  They must be based on the 
actual requirement of personal assistance from others.  Id.

In Turco v. Brown, 9 Vet. App. 222, 224 (1996) the United 
States Court of Appeals for Veterans Claims (Court) held 
that, in order to be awarded special monthly pension on the 
basis of the need for aid and attendance, the record must 
show at least one of the enumerated factors in § 3.352(a).  

In the case of a veteran entitled to pension who does not 
qualify for increased pension based on need of regular aid 
and attendance, an increase in the rate of pension is 
authorized where the veteran has certain additional severe 
disabilities or is permanently housebound.  The requirement 
for this increase in pension will be considered to have been 
met where, in addition to having a single permanent 
disability rated as 100 percent disabling, the veteran (1) 
has additional disability or disabilities independently 
ratable at 60 percent or more, separate and distinct from the 
permanent disability rated as 100 percent disabling and 
involving different anatomical segments or bodily systems, or 
(2) is substantially confined as a direct result of his or 
her disabilities to his or her dwelling and the immediate 
premises or, if institutionalized, to the ward or clinical 
area and it is reasonably certain that the disability or 
disabilities and resultant confinement will continue 
throughout his or her lifetime.  38 U.S.C.A. §§ 1502, 1521; 
38 C.F.R. § 3.351.

In this instance, the evidence of record fails to show that 
the veteran is entitled to special monthly pension on the 
basis of the need for regular aid and attendance under the 
present criteria.  The medical evidence shows that the 
veteran is able to take care of his own necessities.  

As noted above, the veteran had no complications following 
surgery in November 2001 performed to correct a right tibial 
shaft fracture and right posterior malleolus fracture.  There 
was no indication upon VA examination in July 2006, nor does 
the veteran allege, that he requires the assistance of 
another person in attending to the ordinary hazards of daily 
living or another person to protect himself from the ordinary 
hazards of his daily environment.  He does not claim to be 
restricted to his home or permanently bedridden.

The veteran failed to appear for an eye consultation in 
August 2002 so there is no evidence of record that his best 
corrected vision was not worse than 5/200 in both eyes.  The 
veteran has not maintained nor does the evidence show he is 
blind.  

The July 2006 VA examiner saw no reason why the veteran could 
not work.  There were no functional restrictions of his lower 
extremities.  He was able to walk without the assistance of 
another person.  He did not use any mechanical aids other 
than a right ankle brace.  

The foregoing evidence shows that the veteran does not 
require the regular aid and attendance of another person to 
assist him in accomplishing basic daily self care.  As to the 
veteran's eligibility for pension benefits paid at the 
housebound rate, it is not shown that he has a single 
permanent disability rated as 100 percent disabling, the 
threshold requirement for qualification for pension benefits 
at the housebound rate.  The record does not show that he is 
substantially confined to his dwelling and the immediate 
premises or, if institutionalized, to the ward or clinical 
area.  See 
38 U.S.C.A. §§ 1502(c), 1521(e) (West 2002); 38 C.F.R. §§ 
3.35l (d) (2007).  For the foregoing reasons, the Board finds 
that the veteran does not need the regular aid and attendance 
of another individual to assist him in accomplishing daily 
life processes, nor is he restricted to his immediate 
premises, thereby precluding a grant of entitlement to 
special monthly pension by reason of being in need of aid and 
attendance, or at the housebound rate.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); 38 C.F.R. § 4.3 (2002); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  


ORDER

Service connection for a right leg condition, to include 
residuals of a right tibia fracture and arthritis of the 
right knee and ankle, is denied.

Non-service-connected disability pension benefits are denied.

Special monthly pension by reason of being in need of the aid 
and attendance of another person or on account of being 
housebound is denied.


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


